Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 5, 6, 14, 15, and 18 have been amended. Claim 4 has been canceled. Claims 1-3 and 5-18 are currently pending.
Applicant’s arguments, filed 07/29/2021, and in light of Applicant’s amendment to claims 1, 14 and 18 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Terminal Disclaimer
A terminal disclaimer was filed on 9/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent US 10,791,260 B2 had been reviewed and was accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-3 and 5--18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious an arithmetic operator that calculates a ratio between the output of the first pixel and the output of the second pixel acquired by the pixel information acquisition section, at each of the plurality of the image heights, to acquire a ratio at each image height; and an information acquisition section that acquires from the storager, information related to a ray angle with respect to the image sensor in a case where the subject light is incident on the image sensor through the interchangeable lens on the basis of the ratio at each image height calculated by the arithmetic operator, wherein the information related to the ray angle with respect to the image sensor is a stop value of the interchangeable lens or a numerical aperture of the interchangeable lens, in combination with all the limitations recited on claim 1.

Regarding claims 2-3 and 5-13, are allowable because they are dependent on claim 1.

Regarding claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious an arithmetic operation step of calculating a ratio between the acquired output of the first pixel and the acquired output of the second pixel, at each of the plurality of the image heights, to acquire a ratio at each image height; and an information-acquisition step of acquiring from the storager, information related to a ray angle with respect to the image sensor in a case where the subject light is incident on the image sensor through the interchangeable lens on the basis of the calculated ratio at each image height, wherein the information related to the ray angle with respect to 

Regarding claims 15-17, are allowable because they are dependent on claim 14.

Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious a function of calculating a ratio between the acquired output of the first pixel and the acquired output of the second pixel, at each of the plurality of the image heights, to acquire a ratio at each image height; an a function of acquiring from the storager, information related to a ray angle with respect to the image sensor in a case where the subject light is incident on the image sensor through the interchangeable lens on the basis of the calculated ratio at each image height, wherein the information related to the ray angle with respect to the image sensor is a stop value of the interchangeable lens or a numerical aperture of the interchangeable lens, in combination with all the limitations recited on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697